POOLE, Circuit Judge:
In November 1985, the Federal Trade Commission (FTC) filed an action in United States District Court seeking preliminary and permanent injunctive relief against the above-named defendants under section 13(b) of the Federal Trade Commission Act (Act), 15 U.S.C. § 53(b) (1982). The FTC alleged that the defendants had violated § 5(a) of the Act, 15 U.S.C. § 45(a) (1982), by persuading investors to utilize the services of defendant American National Cellular, Inc. (ANC), in obtaining a cellular telephone license in a lottery to be held by the Federal Communications Commission (FCC). The lottery was designed to make an equitable award of a limited number of the cellular telephone licenses among many qualified applicants.
The FTC charged the defendants with intentionally misleading investors through false and deceptive statements regarding the likelihood of obtaining a license and by failing to disclose that the purchase of ANC’s service was a high risk investment in which the investor most likely stood to lose his monies. The FTC sought a temporary restraining order, a freeze of assets, appointment of a temporary receiver, and an order to show cause why a preliminary injunction and the appointment of a permanent receiver should not be granted.
The district court issued the temporary orders and directed defendants to show cause why the court should not appoint a permanent receiver and continue appropriate preliminary injunctive relief.
The defendants’ answer denied the FTC's charges and asserted that the Act violated Article II, sections 1 and 3 of the United States Constitution1 by authorizing the FTC to enforce federal law, a function reserved to the executive branch of which the FTC is not a part.
On February 26, 1986, the district court, relying on Humphrey’s Executor v. United States, 295 U.S. 602, 55 S.Ct. 869, 79 L.Ed. 1611 (1935), held the FTC’s enforcement authority constitutional and entered orders granting a preliminary injunction with a freeze of assets, and appointing a receiver. Defendants ANC, Joseph Stein-gold, Michael G. Godfree, and Earl Serap *1513timely appealed. Subsequently, ANC, Joseph Steingold, and Michael G. Godfree requested voluntary dismissal of their appeals, which we granted by order of February 12, 1987. Earl Serap remains as the lone appellant. We affirm.
STANDARD OF REVIEW
We review de novo the district court’s ruling that the enforcement power of the FTC is constitutional. United States v. McConney, 728 F.2d 1195, 1201 (9th Cir.) (en banc), cert. denied, 469 U.S. 824, 105 S.Ct. 101, 83 L.Ed.2d 46 (1984).
DISCUSSION
The only issue is whether the enforcement statutes of the Act, 15 U.S.C. §§ 45(a) and 53(b), violate the constitutional principle of separation of powers.
Appellant Serap argues that in seeking injunctive relief against him, the FTC is enforcing federal law, a function within the exclusive province of the executive branch under the Constitution. Appellant contends that executive power can only be exercised by the President or by “officers of the United States”, appointed by the President with the advice and consent of the Senate, pursuant to Article II, section 2 of the Constitution (Appointment Clause), and who serve at the President’s pleasure. FTC Commissioners are appointed by the President for seven-year terms and may not be removed by him except for cause. 15 U.S.C. § 41 (1982). Appellant argues that, since the Commissioners do not serve at the President’s pleasure and are not subject to his supervision, allowing the FTC to engage in enforcement violates the doctrine of separation of powers.
Humphrey’s Executor, on which the district court relied, arose out of President Franklin Roosevelt’s attempt to remove FTC Commissioner William Humphrey in 1933, after Humphrey refused Roosevelt’s request to resign. Humphrey later died and the executor of his estate sued in the Court of Claims to recover salary not paid Humphrey for the remaining portion of his seven year term. Citing legislative history, Justice Sutherland, speaking for the Court, said that Congress had established the FTC to be an independent and essentially nonpartisan body of experts to administer the Federal Trade Commission Act. Id. at 624-25, 55 S.Ct. at 872-73. He concluded that Congress intended “a body which shall be independent of executive authority, except in its selection, and free to exercise its judgment without the leave or hindrance of any other official or department of the government.” Id. at 625-26, 55 S.Ct. at 872-73 (emphasis in the original). The opinion reasoned that, in limiting the President’s power to remove Commissioners except for cause, Congress only meant to limit the President’s removal power, not to eliminate his appointment function. Id. at 626, 55 S.Ct. at 873. The Court finally concluded that this limitation on the President’s power did not infringe on the constitutional appointment power of the Executive.
The Court also considered the constitutionality of the FTC. It found that the FTC was properly constituted and empowered by Congress, and that to the extent it could be said to exercise any executive function “it does so in the discharge and effectuation of its quasi-legislative or quasi-judicial power, or as an agency of the legislative or judicial departments of the government.” Id. at 628, 55 S.Ct. at 874.
We find no case purporting to limit or overrule Humphrey’s Executor. On the contrary, we note the continuing vitality of that authority as recently shown in Bowsher v. Synar, — U.S.-, 106 S.Ct. 3181, 92 L.Ed.2d 583 (1986). Bowsher held invalid portions of the Balanced Budget and Emergency Deficit Control Act of 1985 (the Gramm-Rudman-Hollings Act) which vested the Comptroller General with the executive function of initiating cuts in the federal budget. Although the Comptroller General is appointed by the President with the advice and consent of the Senate, pursuant to the Appointment Clause of the Constitution, his removal is not by the President, *1514but by a joint resolution of Congress or impeachment. Id. at 3185. Citing Humphrey’s Executor, the Bowsher court reasoned that the Comptroller General’s powers under the Gramm-Rudman-Hollings Act violated the doctrine of separation of powers, because Congress could not reserve for itself the power of removal of an officer charged with the execution of the laws except by impeachment. Id. at 3188. We believe implicit in this holding is the proposition that “officers of the United States,” including FTC Commissioners, who are appointed by the President with the advice and consent of the Senate, and are subject to Congressional removal only by impeachment, may engage in the enforcement of federal law.
Appellant contends that, since section 13(b) of the Act was not yet enacted when Humphrey’s Executor was decided, Humphrey’s Executor is not controlling for evaluating the constitutionality of that section. We disagree. In Humphrey’s Executor, the Court discussed the FTC’s power to issue cease and desist orders, and to obtain enforcement of those orders from the courts of appeals. Humphrey’s Executor, 295 U.S. at 620-21, 55 S.Ct. at 870-71. We conclude that the FTC’s current power to seek injunctive relief pursuant to section 13(b) does not so materially differ from the power to seek cease and desist orders as to render Humphrey’s Executor inapposite.
We hold, therefore, that the enforcement provisions of the Act are constitutional, under Humphrey’s Executor.
Having found the Act constitutional, we now proceed to review the district court’s grant of the preliminary injunction. Our standard of review is abuse of discretion or whether the district court has utilized the correct legal standard. Los Angeles Memorial Coliseum Commission v. National Football League, 634 F.2d 1197, 1200 (9th Cir.1980). FTC’s power to petition the district court for injunctive relief and to freeze assets is well established. See FTC v. H.N. Singer, Inc., 668 F.2d 1107 (9th Cir.1982). We find no reason to disturb the district court’s decision.
For the foregoing reasons, the judgment is AFFIRMED.

. Article II, section 1, states that "[t]he executive Power shall be vested in a President of the United States of America.” Article II, section 3, states that the President "shall take Care that the Laws be faithfully executed.”